Citation Nr: 1020417	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-28 034 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an eye disorder. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a hearing loss 
disability. 

4.  Entitlement to service connection for a right knee 
disorder, claimed as chondromalacia.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law 
Judge in January 2010.  A transcript of the hearing is of 
record. 

As a procedural matter, the Board notes that the Veteran 
submitted an additional 10-pages of evidence since the case 
was certified for appeal.  This evidence was received after 
the last RO review and did not include a waiver.  

The Board has, accordingly, reviewed the additional evidence.  
Five of the pages of evidence are service records, which have 
been considered at the RO.  Therefore, this evidence is 
duplicative and has been previously considered.  

The remaining five pages are VA clinical records showing on-
going complaints related to the knees.  As this issue is 
being remanded, there is no prejudice in proceeding with 
consideration of the issues of hearing loss and tinnitus 
without affording the RO an opportunity to review the 
evidence in question.  

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2008, prior to the promulgation of a decision 
in the appeal, the Veteran requested to withdrawal his appeal 
for entitlement to service connection for an eye disorder.

2.  Tinnitus was incurred while on active duty.

3.  Right ear hearing loss was not manifested during service 
or for many years thereafter, and is not otherwise related to 
such service.

4.  A left ear hearing loss disability for VA purposes is 
not shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement 
to service connection for an eye disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  Giving the Veteran the benefit of the doubt, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

3.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

4.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.  Moreover, the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
service in order for service connection to be granted.  
Regulation 38 C.F.R. § 3.385 does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley, 5 Vet. 
App. at 159.  

Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A.  § 1110; 38 C.F.R. §§ 3.303, 3.304; 
Hensley, 5 Vet. App. at 159-60.

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
contentions, service treatment records, private treatment 
records, VA outpatient treatment records, a VA examination, 
and a hearing transcript.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The Veteran was afforded a hearing before the Board in 
January 2010.  In his hearing testimony, he indicated that he 
was exposed to noise during service due to involvement in 
Vietnam, specifically, during the second Tet offensive.  He 
also stated that he currently had ringing in his ears, which 
he first noticed during service, in Vietnam.  He further 
indicated that he failed the hearing examination upon 
separation three times, which resulted in a thirty-six hours 
discharge.  

Eye Disorder

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran specifically withdrew the 
appeal for entitlement to service connection for an eye 
disorder in an October 2008 written communication.  There 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

 Tinnitus

The Veteran has asserted that he has tinnitus related to in-
service noise exposure, as he has testified to during a 
January 2010 hearing. Specifically, he indicated that a tank 
fired point blank over his head about two weeks before he was 
released.  He asserted that he continued to experience 
tinnitus since that time.  

The Board points out that he is competent to testify as to 
in-service acoustic trauma, in-service symptoms of tinnitus, 
and post-service continuous symptoms of tinnitus, because 
ringing in the ears is capable of lay observation. Charles v. 
Principi, 16 Vet. App 370, 374-75 (2002).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation. 38 C.F.R. § 3.303(a) 
(2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

The Board notes that the medical evidence of record indicates 
a current diagnosis of tinnitus. Further, the Board finds 
that the Veteran experienced acoustic trauma in service, 
experienced chronic tinnitus in service, and has experienced 
continuous symptoms of tinnitus since service. 

Although service treatment records are negative for treatment 
of tinnitus during service, the March 2009 audiogram 
indicated in-service noise exposure.  Further, although his 
DD 214 indicates a primary specialty of a communication 
specialist, this in combination with his statements, confirms 
exposure to noise, despite his designated assignment.  He 
further credibly testified at his January 2010 hearing 
regarding his noise exposure in service. 

The Board acknowledges that the Veteran's first complaints of 
tinnitus were not reported for many years following his 
separation from service. Furthermore, no medical professional 
has established a relationship between this disorder and 
active duty.  

However, given that the Board finds his January 2010 hearing 
testimony credible to establish symptoms of this disorder in 
service, that he associated his tinnitus with service when he 
first reported symptomatology, and there is continuity of 
symptomatology following service, the Board finds that 
service connection for tinnitus is warranted. 

Hearing Loss

The Veteran contends that his hearing loss was incurred as a 
result of noise exposure during service.  His DD Form 214 
shows his Military Occupational Specialty (MOS) as a 
communications specialist.  

The Veteran does not concede post-service recreational noise 
exposure or significant occupational noise exposure, as he 
worked as a parts dealer in auto dealership.  He believes his 
hearing loss began during service, and continued to worsen 
subsequently.      

The July 1967 induction physical examination and service 
treatment records (STRs) are negative for complaints, 
treatment, or diagnoses of bilateral hearing loss.  The 
February 1970 separation physical examination showed 35 
decibels at 500 Hz in the left ear; however, the audiometric 
findings indicate essentially normal right ear hearing.  The 
separation examination was negative for diagnoses of hearing 
loss.  

Next, post-service evidence does not reflect complaints 
related to hearing loss for many years after service 
discharge.  Specifically, the Veteran did not seek treatment 
for hearing loss until March 2006.  This is the first 
recorded symptomatology related to hearing loss, coming some 
36 years after discharge.  Therefore, the medical evidence 
does not reflect continuity of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to hearing loss for many years, the 
evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to hearing loss after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the Board finds that the Veteran's 
reported history of continued symptomatology since active 
service, while competent, is nonetheless not credible.  
	
	First, the Board emphasizes the multi-year gap between 
discharge from active duty service (1970) and initial 
reported symptoms related to hearing loss in 2006 (nearly 36 
years).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	Significantly, the Board finds that the Veteran's reported 
history of continued hearing loss since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to hearing loss for over three decades 
following active service. 
	
	Moreover, when the Veteran underwent an initial evaluation in 
March 2006, he related a "couple year" history of hearing 
loss, essentially dating the onset to many years after 
service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive 
proper care).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his lay statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hearing loss to active duty, despite his 
contentions to the contrary.  
	
The Veteran underwent a VA audiometric examination in March 
2009.  At the time, he reported that he experienced 
difficulty hearing speech clearly when in groups or noisy 
situations.  Upon examination, pure tone thresholds in 
decibels were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
25
40
60 
LEFT
10
10
20
15
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 98 percent in the left ear. 

Upon review of the Veteran's claims file, the examiner 
diagnosed mild to moderate severe sensorineural right ear 
hearing loss at 3000 to 4000 Hz, normal left ear thresholds 
between 500 and 4000 Hz, and good speech recognitions scores, 
bilaterally.  

Turning first to the left ear, the Board finds that hearing 
loss for VA purposes is not shown.  As noted above, hearing 
impairment is considered to be a disability when the auditory 
threshold level in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

In this case, left ear testing showed no more than 20 
decibels in any of the frequencies.  Moreover, speech 
recognition was 98 percent.  Therefore, the regulatory 
criteria for hearing loss in the left ear have not been met.  
In the absence of a current disability, service connection is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("[i]n the 
absence of proof of a present disability there can be no 
valid claim").  

Turning to the right ear, the evidence shows that the Veteran 
has a current right ear hearing disability as defined by VA 
regulations.  On the question of etiology, the examiner 
reviewed the audiometric thresholds upon induction and 
separation, noting that the thresholds at the time of 
separation were within normal limits, with the exception of a 
mild dip at the 500 Hz left ear level, which was not a 
permanent loss.  

The examiner opined that there was no scientific basis for 
delayed noise-induced hearing loss, such as hearing loss 
noted today as causally attributed to noise exposure more 
than 35 years ago.  Therefore, the examiner concluded, the 
Veteran's left ear hearing loss was not due to active duty 
noise exposure.  

	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that she misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed right ear hearing loss and active duty service.  
While the Board reiterates that he is competent to report 
symptoms as they come to him through his senses, hearing loss 
is not the types of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

The Board has considered the private audiogram undertaken in 
March 2006.  Speech recognition scores were reported as 100 
percent, bilaterally.  A graph of the results is associated 
with the claims file.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  

Based on the results of the audiogram, the Veteran was 
diagnosed with bilateral mild to moderate sensorineural high 
frequency hearing loss, which was isolated from 3000 to 8000 
Hz in the right ear and only 6000 Hz in the left ear.  The 
report did not indicate whether the Maryland CNC Test was 
utilized.  See 38 C.F.R. § 3.385.  Most significantly, the 
examiner did not offer an opinion on the etiology of hearing 
loss.  Therefore, the Board finds the examination to be of 
little probative value.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for right ear hearing loss and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

In this case, the Board is granting in full the benefit 
sought on appeal for the issue of entitlement to service 
connection for tinnitus.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

Regarding the Veteran's claim of entitlement to service 
connection for hearing loss, proper notice from VA must 
inform the claimant of any information and medical or lay 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

With respect to the Dingess requirements, in July 2006 and 
August 2008, the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With those 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to the issues on appeal.   

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).   

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
dated in June 2006 to August 2009. Further, the Veteran 
submitted a March 2006 private treatment record.  

Moreover, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Chief 
Veterans Law Judge in January 2010.  Next, a specific medical 
opinion pertinent to the issue on appeal was obtained in 
March 2009.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to the claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for an eye disorder is 
dismissed without prejudice.

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for hearing loss is denied.




REMAND

With respect to the remaining claim regarding the right knee, 
the Board finds that a remand is needed.  Specifically, 
service treatment records dated in September 1968 show a 
diagnosis of chondromalacia of the right knee.  The record 
provides a recommendation of a waiver of PT and the physical 
requirement of the Pro Park test, as well as recommends an 
MOS consistent with the Veteran's profile.  The report of a 
February 1970 separation physical examination indicates that 
the Veteran complained of swollen or painful joints; there is 
no specific diagnosis of a right knee condition noted by the 
examiner.     

VA outpatient treatment records dated in June 2006 to August 
2009 demonstrate that the Veteran sought treatment for right 
knee pain, which he related to an in-service injury.  The 
records demonstrate a current diagnosis of arthralgia.  

The Board notes that the Veteran was diagnosed with 
chondromalacia of the right knee while in service, and that 
he complained of swollen or painful joints on his February 
1970 separation physical examination, as well as in post-
service treatment records.  The Board further notes his 
current diagnosis of arthralgia.  As such, a VA examination 
should be conducted to clarify the current nature and likely 
etiology of any right knee disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records from the 
East Orange Medical Center and Brick 
Outpatient Clinic for the period from 
March 2009 to the present.

2.  Schedule the Veteran for an 
examination in order to determine the 
current nature and likely etiology of any 
right knee disorder which may be present.  
The claims folder should be made available 
to the examiner for review.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records and post-service 
treatment records.  

Based on the examination and review of the 
record, the examiner is asked to address 
the following question: 

Is it at least as likely as not that any 
currently demonstrated right knee disorder 
is the result of active service or any 
incident therein or, in the alternative, 
had its onset in service?

A rationale for all opinions expressed 
should be provided.  

3.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


